Exhibit LETTER OF TRANSMITTAL Berry Plastics Corporation Offer to Exchange $620,000,000 Senior Secured Fixed Rate Notes, comprised of $370,000,000 81/4% First Priority Senior Secured Fixed Rate Notes due 2015 and $250,000,/8% Second Priority Senior Secured Fixed Rate Notes due 2014 registered under the Securities Act of For A Like Principal Amount of First and Second Priority Senior Secured Fixed Rate Notes Pursuant to the Prospectus dated , THE EXCHANGE OFFER WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON , 2010, UNLESS EXTENDED (SUCH DATE AND TIME, AS IT MAY BE EXTENDED, THE EXPIRATION DATE).TENDERS MAY BE WITHDRAWN PRIOR
